We are of opinion, however, that the word "now" occurring in article 2369 should be read and given its meaning in the light of the context and the apparent purpose of the Legislature as gathered from the entire article, which is as follows:
"All sales of real estate made in this State under powers conferred by any deed of trust or other contract lien shall be made in the county in which such real estate is situated. Notice shall be given as now required in judicial sales, and such sale shall be made at public vendue between the hours of 10 a.m. and 4 p.m. of the first Tuesday in any month; provided, that when such real estate is situated in an unorganized county such sale shall be made in the county to which such unorganized county is attached for judicial purposes, and where such real estate is situated in two or more counties, the sale may be made in any county where any part of the real estate is situated after noticeas required in judicial sales has been given in every county in which any part of such real estate is situated."
Looking to the evil to be remedied and the entire context, we think it fairly appears that the word "now" was not intended to have the significance sought to be given it by appellee, and that the evident purpose of the Legislature was to bring all sales under powers within the control of the laws governing judicial sales in force at the time of the execution of the power. The article applicable to judicial sales in force at the date of the passage of article 2369, supra, has been repealed and is superseded by article 2366. The life of the article in force at the *Page 236 
date of the enactment of article 2369 can not be preserved by the mere presence of the word "now." The other article was on a different subject and was in no sense written into article 2369. The old article having been repealed, might become a forgotten law, and it is unreasonable to suppose the Legislature intended that parties making deeds of trust should through all subsequent time bear in mind the provisions of a repealed article not in terms bearing either directly or remotely on the subject of sales under powers. The law of judicial sales in force at the date of the passage of article 2369 is not brought forward in the Revised Code of 1895, and is not now in force for any purpose. We think the maker of the trust deed must be held to have had in mind the law of judicial sales when he made the instrument, and intended that the acts of the trustee should be governed by the law of judicial sales concurrent with the instrument.